Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2017 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number: 001-33417 OCEAN POWER TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 22-2535818 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1, PENNINGTON, NJ 08534 (Address of Principal Executive Offices, Including Zip Code) (609)730-0400 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☑ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act.☐ As of August 30, 2017 the number of outstanding shares of common stock of the registrant was 12,526,124 . Table of Contents OCEAN POWER TECHNOLOGIES, INC. INDEX TO FORM 10-Q Page Number PART I — FINANCIAL INFORMATION Item1. Financial Statements: Consolidated Balance Sheets as of July 31, 2017 (unaudited) and April 30, 2017 3 Unaudited Consolidated Statements of Operations for the three months ended July 31, 2017 and 2016 4 Unaudited Consolidated Statements of Comprehensive Loss for the three months ended July 31, 2017 and 2016 5 Unaudited Consolidated Statement of Stockholders' Equity for the three months ended July 31, 2017 6 Unaudited Consolidated Statements of Cash Flows for the three months ended July 31, 2017 and 2016 7 Notes to Unaudited Consolidated Financial Statements 8 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 34 Item4. Controls and Procedures 34 PART II — OTHER INFORMATION Item1. Legal Proceedings 35 Item1A. Risk Factors 36 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item3. Defaults Upon Senior Securities 38 Item4. Mine Safety Disclosures 38 Item5. Other Information 38 Item6. Exhibits 39 PowerBuoy and the Ocean Power Technologies logo are trademarks of Ocean Power Technologies, Inc. All other trademarks appearing in this report are the property of their respective holders. Table of Contents Special Note Regarding Forward-Looking Statements We have made statements in this Quarterly Report on Form 10-Q that are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements convey our current expectations or forecasts of future events. Forward-looking statements include statements regarding our future financial position, business strategy, pending, threatened, and current litigation, liquidity, budgets, projected costs, plans and objectives of management for future operations. The words "may," "continue," "estimate," "intend," "plan," "will," "believe," "project," "expect," "anticipate", and similar expressions may identify forward-looking statements, but the absence of these words does not necessarily mean that a statement is not forward-looking. The forward-looking statements contained in or incorporated by reference are largely based on our expectations, which reflect estimates and assumptions made by our management. These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors. Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control, including: ● our ability to commercialize our PowerBuoys, and achieve and sustain profitability; ● our continued development of our proprietary technologies, and expected continued use of cash from operating activities unless or until we achieve positive cash flow from the commercialization of our products and services; ● our ability to obtain additional funding, as and if needed which will be subject to a number of factors, including market conditions, and our operating performance; ● our estimates regarding expenses, future revenues and capital requirements; ● the adequacy of our cash balances and our need for additional financings; ● our ability to develop and manufacture a commercially viable PowerBuoy product; ● that we will be successful in our efforts to commercialize our PowerBuoy or the timetable upon which commercialization can be achieved, if at all; ● our ability to identify and penetrate markets for our PowerBuoys and our wave energy technology; ● our ability to implement our commercialization strategy as planned, or at all; ● our ability to maintain the listing of our common stock on the NASDAQ Capital Market; ● the reliability of our technology and our PowerBuoys; ● our ability to improve the power output, survivability and reliability of our PowerBuoys; ● the impact of pending and threatened litigation on our business, financial condition and liquidity; ● changes in current legislation, regulations and economic conditions that affect the demand for renewable energy; ● our ability to compete effectively in our target markets; ● our limited operating history and history of operating losses; ● our sales and marketing capabilities and strategy in the United States and internationally; and ● our ability to protect our intellectual property portfolio. 1 Table of Contents Any or all of our forward-looking statements in this report may turn out to be inaccurate. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy and financial needs. They may be affected by inaccurate assumptions we might make or unknown risks and uncertainties, including the risks, uncertainties and assumptions described in Item 1A "Risk Factors" of our Annual Report on Form 10-K for the year ended April 30, 2017, and elsewhere in this report. In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this report may not occur as contemplated and actual results could differ materially from those anticipated or implied by the forward-looking statements. Many of these factors are beyond our ability to control or predict. These factors are not intended to represent a complete list of the general or specific factors that may affect us. You should not unduly rely on these forward-looking statements, which speak only as of the date of this filing. Unless required by law, we undertake no obligation to publicly update or revise any forward-looking statements to reflect new information or future events or otherwise. 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements Ocean Power Technologies, Inc. and Subsidiaries Consolidated Balance Sheets (in $000’s, except share data) July 31, 2017 April 30, 2017 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 11,414 $ 8,421 Marketable securities 25 25 Restricted cash- short-term 361 334 Accounts Receivable 86 48 Unbilled receivables 163 296 Litigation receivable 350 - Other current assets 383 622 Total current assets 12,782 9,746 Property and equipment, net 146 170 Restricted cash- long-term 154 154 Other noncurrent assets 3 3 Total assets $ 13,085 $ 10,073 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 183 $ 586 Accrued expenses 1,530 3,059 Litigation payable 350 - Warrant liabilities 286 323 Current portion of capital lease obligations 36 35 Deferred credits payable current 600 600 Total current liabilities 2,985 4,603 Long-term portion of capital lease obligations 14 23 Total liabilities 2,999 4,626 Commitments and contingencies Ocean Power Technologies, Inc. stockholders’ equity: Preferred stock, $0.001 par value; authorized 5,000,000 shares, none issued or outstanding - - Common stock, $0.001 par value; authorized 50,000,000 shares, issued 12,621,205 and 6,313,996 shares, respectively 13 6 Treasury stock, at cost; 70,081 and 48,065 shares, respectively ) ) Additional paid-in capital 200,549 193,234 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity 10,086 5,447 Total liabilities and stockholders’ equity $ 13,085 $ 10,073 See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents Ocean Power Technologies, Inc. and Subsidiaries Unaudited Consolidated Statements of Operations (in $000’s, except per share data) Three months ended July 31, Revenues $ 195 $ 202 Cost of revenues 217 127 Gross profit (loss) ) 75 Operating expenses: Product development costs 1,102 1,636 Selling, general and administrative costs 1,641 1,519 Total operating expenses 2,743 3,155 Operating loss ) ) Change in fair value of warrant liabilities 37 ) Interest income, net 3 - Foreign exchange gain 62 5 Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares used to compute basic and diluted net loss per share 12,268,683 2,228,585 See accompanying notes to unaudited consolidated financial statements. 4 Table of Contents Ocean Power Technologies, Inc. and Subsidiaries Unaudited Consolidated Statements of Comprehensive Loss (in $000’s) Three months ended July 31, Net loss $ ) $ ) Foreign currency translation adjustment 22 ) Total comprehensive loss $ ) $ ) See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents Ocean Power Technologies, Inc. and Subsidiaries Unaudited Consolidated Statement of Stockholders' Equity (in $000’s, except share data) Accumulated Additional Other Total Common Shares Treasury Shares Paid-In Accumulated Comprehensive Stockholders' Shares Amount Shares Amount Capital Deficit Loss Equity Balances, April 30, 2017 $ 6 ) $ ) $ 193,234 $ ) $ ) $ 5,447 Net loss ) ) Stock based compensation 91 91 Issuance of restricted stock, net 114,459 - Sale of stock, net of financing costs 6,192,750 7 7,214 7,221 Acquisition of treasury stock ) ) ) Adoption of accounting standard update related to stock compensation accounting (ASU 2016-09) 10 ) - Other comprehensive loss 22 22 Balances, July 31, 2017 $ 13 ) $ ) $ 200,549 $ ) $ ) $ 10,086 See accompanying notes to unaudited consolidated financial statements. 6 Table of Contents Ocean Power Technologies, Inc. and Subsidiaries Unaudited Consolidated Statements of Cash Flows (in $000’s) Three months ended July 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Foreign exchange gain ) (5 ) Depreciation and amortization 31 34 Loss on disposal of property, plant and equipment 4 - Compensation expense related to stock option grants and restricted stock 91 218 Change in fair value of warrant liabilities ) 752 Changes in operating assets and liabilities: Accounts receivable ) ) Unbilled receivable 133 ) Other assets 239 ) Accounts payable ) 264 Accrued expenses ) 215 Unearned revenues - ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of marketable securities - ) Purchases of equipment ) (5 ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock, net of costs 7,221 - Proceeds from issuance of common stock and related warrants, net of costs - 5,261 Payment of capital lease obligations (9 ) - Payment of debt - ) Acquisition of treasury stock ) (4 ) Net cash provided by financing activities 7,180 5,225 Effect of exchange rate changes on cash and cash equivalents 90 ) Net increase in cash, cash equivalents and restricted cash 3,020 2,261 Cash, cash equivalents and restricted cash, beginning of period 8,909 7,030 Cash, cash equivalents and restricted cash, end of period $ 11,929 $ 9,291 Supplemental schedule of cash flows information: Cash paid for interest $ 1 $ 2 See accompanying notes to unaudited consolidated financial statements. 7 Table of Contents Ocean Power Technologies, Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements (1)Background, Basis of Presentation and Liquidity a) Background Ocean Power Technologies, Inc. (the “Company”) was founded in 1984 in New Jersey, commenced business operations in 1994 and re-incorporated in Delaware in 2007. The Company is developing and commercializing its proprietary systems that generate electricity by harnessing the renewable energy of ocean waves. The Company uses proprietary technologies that convert the mechanical energy created by the heaving motion of ocean waves into electricity. The Company has designed and continues to develop the PowerBuoy product line which is based on modular, ocean-going buoys, which the Company has been periodically ocean testing since 1997. The Company markets its PowerBuoys in the United States and internationally. Since fiscal 2002, government agencies have accounted for a significant portion of the Company’s revenues.These revenues were largely for the support of product development efforts. The Company’s goal is that an increased portion of its revenues be from the sale or lease of products and maintenance services, as compared to revenue to support its product development efforts. As the Company continues to advance its proprietary technologies, it expects to continue to have a net decrease in cash from operating activities unless and until it achieves positive cash flow from the planned commercialization of products and services. b) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. The interim operating results are not necessarily indicative of the results for a full year or for any other interim period. Further information on potential factors that could affect the Company's financial results can be found in the Company's Annual Report on Form 10-K for the year ended April 30, 2017 filed with the Securities and Exchange Commission (“SEC”) and elsewhere in this Form 10-Q. c) Liquidity/Going Concern The consolidated financial statements have been prepared assuming the Company will continue as a going concern. The Company has experienced substantial and recurring losses from operations, which have contributed to an accumulated deficit of $190.0 million as of July 31, 2017. As of July 31, 2017, the Company had approximately $11.4 million in cash and cash equivalents on hand. The Company generated revenues of $0.2 million during each of the three months ended July 31, 2017 and 2016. Based on the Company’s cash and cash equivalents and marketable securities as of July 31, 2017, the Company believes that it will be able to finance its capital requirements and operations into the quarter ending July 31, 2018. The Company will require additional equity and/or debt financing to continue its operations. The Company cannot provide assurances that it will be able to secure additional funding when needed or at all, or, if secured, that such funding would be on favorable terms. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded assets amounts or the amounts and classification of liabilities that might result from the outcome of this uncertainty. Management is evaluating different strategies to obtain the required additional funding for future operations. These strategies may include, but are not limited to, additional funding from current or new investors, officers and directors; borrowings of debt; a public offering of the Company’s equity or debt securities; partnerships and/or collaborations. There can be no assurance that any of these future-funding efforts will be successful. 8 Table of Contents In fiscal 2017 and the three months ended July 31, 2017, the Company has continued to make investments in ongoing product development efforts in anticipation of future growth. The Company’s future results of operations involve significant risks and uncertainties. Factors that could affect the Company’s future operating results and cause actual results to vary materially from expectations include, but are not limited to, risks from lack of available financing and insufficient capital, performance of PowerBuoys, its inability to market and commercialize its PowerBuoys, technology development, scalability of technology and production, dependence on skills of key personnel, concentration of customers and suppliers, deployment risks and laws, regulations and permitting. In order to continue to implement its business strategy, the Company requires additional equity and/or debt financing. The Company closed four equity financing arrangements during the year ended April 30, 2017 and three months ended July 31, 2017. The Company does not currently have any committed sources of debt or equity financing, and the Company cannot assure that additional equity and/or debt financing will be available to the Company as needed on acceptable terms, or at all. Historically, the Company has raised capital through securities sales in the public capital markets. If sufficient additional financing is not obtained when needed, the Company may be required to further curtail or limit operations, product development costs, and/or selling, general and administrative activities in order to reduce its cash expenditures. This could cause the Company to be unable to execute its business plan, take advantage of future opportunities and may cause it to scale back, delay or eliminate some or all of its product development activities and/or reduce the scope of or cease its operations. On June 2, 2016, the Company entered into a securities purchase agreement, which was amended on June 7, 2016 (as amended, the “Purchase Agreement”) with certain institutional purchasers (the “June Purchasers”). Pursuant to the terms of the June Purchase Agreement, the Company sold an aggregate of 417,000 shares of Common Stock together with warrants to purchase up to an aggregate of 145,952 shares of Common Stock. Each share of Common Stock was sold together with a warrant to purchase 0.35 of a share of Common Stock at a combined purchase price of $4.60. The net proceeds to the Company from the offering were approximately $1.7 million, after deducting placement agent fees and estimated offering expenses payable by the Company, but excluding the proceeds, if any, from the exercise of the warrants issued in the offering. The warrants have an exercise price of $6.08 per share, became exercisable on December 3, 2016 (“Initial Exercise Date”), and will expire five years following the Initial Exercise Date.
